Case 2:20-cv-09097-DMG-PVC Document 39-2 Filed 05/03/21 Page 1 of 2 Page ID #:394




    1     CENTER FOR DISABILITY ACCESS
          Amanda Seabock, Esq., SBN 289900
    2     Russell Handy, Esq., SBN 195058
          Dennis Price, Esq., SBN 279082
    3     Tehniat Zaman, Esq., SBN 321557
          Mail: 8033 Linda Vista Road, Suite 200
    4     San Diego, CA 92111
          (858) 375-7385; (888) 422-5191 fax
    5     TehniatZ@potterhandy.com
    6     Attorneys for Plaintiff
    7
    8                                UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
    9
   10
          Orlando Garcia,                           Case No: 2:20-cv-09097-DMG-PVC
   11                                               Hon. Dolly M. Gee
                      Plaintiff,
   12
             v.                                     Declaration of Tehniat Zaman in
   13                                               Support of Plaintiff’s Motion for
          Deanna Antoinette Ductoc;                 Leave to File First Amended
   14     Angel Daniel Ductoc Jr.; Janice           Complaint
          Rosales; and Does 1-10,
   15
                      Defendants
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28




                                                1

        Declaration of Tehniat Zaman                  Case No.: 2:20-cv-09097-DMG-PVC
Case 2:20-cv-09097-DMG-PVC Document 39-2 Filed 05/03/21 Page 2 of 2 Page ID #:395




    1                           DECLARATION OF TEHNIAT ZAMAN
    2
    3          I, Tehniat Zaman, declare:
    4
    5      1. I am an attorney at law duly licensed and admitted to practice in this District.
    6          I am counsel for Plaintiff Orlando Garcia in the above-captioned case. The
    7          facts stated below are based upon my personal knowledge, and if called as a
    8          witness, I could competently testify thereto.
    9      2. On March 16, 2021, Defendant produced a Commercial Lease Agreement as
   10          part of its discovery responses.
   11      3. The Commercial Lease Agreement listed Janice Rosales as lessor of the
   12          property.
   13      4. On April 15, 2021, our investigation and Defendant’s counsel confirmed that
   14          Janice Rosales was in fact the current owner of the real property at 2881 E.
   15          Florence Avenue in Huntington Park, California.
   16      5. As the rightful owner of the real property, Janice Rosales needs to be added to
   17          the action as she can address the need for modifications to the property.
   18
   19          I declare under penalty of perjury under the laws of the State of California and
   20   the United States that the foregoing is true and correct.
   21
   22   Dated: May 3, 2021                         CENTER FOR DISABILITY ACCESS

   23
                                                   By: /s/ Tehniat Zaman
   24                                              TEHNIAT ZAMAN
   25                                              Attorneys for Plaintiff

   26
   27
   28




                                                   2

        Declaration of Tehniat Zaman                      Case No.: 2:20-cv-09097-DMG-PVC
